PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,149,312
Issue Date: 2021 Oct 19
Application No. 16/093,825
Filing or 371(c) Date: 15 Oct 2018
Attorney Docket No. NROR.P0507US/1001047496 

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the PETITION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705 filed April 5, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by eighty-five (85) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by eighty-five (85) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e). The Office acknowledges submission of the four (4) month extension of time and fee under 37 CFR 1.137(a).

Patentee asserts that the 20-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment or other paper filed after a notice of allowance has been given or mailed on July 30, 2021 is incorrect because the amendment or other paper filed after the notice of allowance was mailed was expressly requested.

Upon review, petitioner’s argument is persuasive. The Federal Register Notice Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (Jun. 16, 2020) revised 37 CFR 1.704(c)(10) to indicate that submission of an amendment under 37 CFR 1.312 or other paper, other than an RCE, would not result in applicant delay if the paper was expressly requested by the Office. On June 16, 2021, a Notice to File Corrected Application Papers was mailed, requiring correction of the figure numbers for drawing Figures 3D, 3E, and 3F. On July 30, 2021, a substitute specification and replacement drawings were filed to correct the figure references for Figures 3D, 3E, and 3F. As such, the paper filed July 30, 2021 was expressly requested by the Office. Therefore no applicant delay is due in connection with this submission. The 20 day period of applicant delay is removed and replaced with a 0 day period of reduction for applicant delay.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by eighty-five (85) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction